

	

		II

		109th CONGRESS

		1st Session

		S. 1823

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2005

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To empower States and local governments to prosecute

		  illegal aliens and to authorize the Secretary of Homeland Security to establish

		  a pilot Volunteer Border Marshal Program.

	

	

		1.Short titleThis Act may be cited as the

			 Illegal Immigration Enforcement and

			 Empowerment Act.

		2.State enforcement and

			 empowerment

			(a)In

			 generalA State or unit of

			 local government may investigate, identify, apprehend, arrest, detain,

			 prosecute, and impose criminal or civil penalties upon any individual who

			 violates—

				(1)a Federal immigration law; or

				(2)a State law that is based, in part, upon

			 the violation of Federal immigration law.

				(b)LimitationCriminal

			 penalties imposed under subsection (a) may not exceed the penalties authorized

			 under section 275(a) of the Immigration and Nationality Act (8 U.S.C.

			 1325(a)).

			(c)Federal

			 determination of immigration statusNo penalty may be imposed

			 upon an individual under this section unless the individual has been identified

			 by the Federal Government as having violated a Federal immigration law.

			3.Volunteer Border

			 Marshal Program

			(a)EstablishmentNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Homeland Security may establish a pilot

			 Volunteer Border Marshal Program (referred to in this section as the

			 Program).

			(b)PurposeThe purpose of the Program is to assist the

			 Department of Homeland Security in securing the borders of the United States in

			 a safe and orderly manner by using volunteer, State-licensed peace officers who

			 are already well trained.

			(c)AssignmentsUpon deployment, the volunteer peace

			 officers shall be sworn in as Special United States Border Marshals and shall

			 be assigned to the Office of Border Patrol, which shall act as the lead agency

			 of the Program.

			(d)RotationsThe volunteer peace officers shall rotate

			 on temporary missions along the international borders of the United States to

			 assist the Office of Border Patrol in identifying and controlling illegal

			 immigration and human and drug trafficking.

			(e)DefinitionIn

			 this section, the term peace officer means any law enforcement

			 agent, whether currently employed or retired, who is licensed by a State

			 authority to enforce State or local penal offenses.

			

